UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7629



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GABRIELLE ANTHONY ORTIZ,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-01-42-A; CA-02-1039-AM)


Submitted:   October 15, 2003          Decided:     February 10, 2004


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Harold Feldman, Jr., LAW OFFICES OF ALAN ELLIS, Ardmore,
Pennsylvania, for Appellant. William Edward Fitzpatrick, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gabrielle Anthony Ortiz seeks to appeal the district

court’s order denying his 28 U.S.C. § 2255 (2000) motion.              Ortiz

cannot appeal this order unless a circuit judge or justice issues

a certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).         A § 2255

movant meets this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,           ,

123 S. Ct. 1029, 1039-40 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We

have independently reviewed the record and conclude Ortiz has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability   and   dismiss   the   appeal.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                 - 2 -